August 26, 2011

Mr. David S. Morales
Office of the Attorney General of Texas
Deputy First Assistant Attorney General
P.O. Box 12548, Capitol Station
Austin, TX 78711-2548
Mr. Kevin F. Lungwitz
Lungwitz & Lungwitz, P.C.
3005 S. Lamar Blvd., Suite D-109-362
Austin, TX 78704-4785

RE:   Case Number:  09-0999
      Court of Appeals Number:  13-07-00744-CV
      Trial Court Number:  05-193-D

Style:      TEXAS A&M UNIVERSITY - KINGSVILLE
      v.
      MELODY YARBROUGH

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/082611.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Dorian E.     |
|   |Ramirez           |
|   |Ms. Martha I.     |
|   |Soliz             |